Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                                January 16, 2015

The Court of Appeals hereby passes the following order:

A15A0739. SANDERS v. ENCOMPASS HOME & AUTO INSURANCE CO.

      Appellant Ullaine E. Sanders has filed a motion to withdraw her appeal in the
above-referenced case on the grounds that the parties have reached a mutual
settlement. Having been read and considered, that motion is hereby GRANTED and
the appeal is ordered WITHDRAWN.

                                      Court of Appeals of the State of Georgia
                                                                           01/16/2015
                                             Clerk’s Office, Atlanta,____________________
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.